Title: Supplement to the Report on Exports for the Year Ending September 30 1790, 26 February 1791
From: Hamilton, Alexander
To: 



Treasury Department February 26th. 1791.
[To the Speaker of the House of Representatives]
Sir,

In obedience to the order of the House of Representatives of the 24th. Instant, I have the honor to transmit to you a supplement to the return of the exports of the United States of the 15th. of the present month. This contains the substance of the several quarterly returns, which have been received at the Treasury, since the day, on which the former abstract was completed. Quarterly returns from some inconsiderable districts are yet to be transmitted by the Collectors.
I have the honor to be, with the greatest respect,   Sir,   Your most obedient and   Most Humble Servant
Alexander Hamilton.
The HonorableThe Speaker of the House of Representatives.

